***** FORM N-Px REPORT ***** ICA File Number: 811-10373 Reporting Period: 07/01/2007 - 06/30/2008 TH Lee, Putnam Investment Trust TH LEE, PUTNAM EMERGING OPPORTUNITIES PORTFOLIO ALLIANT TECHSYSTEMS INC. Ticker: ATK Security ID: 018804104 Meeting Date: JUL 31, 2007 Meeting Type: Annual Record Date: JUN 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frances D. Cook For For Management 1.2 Elect Director Martin C. Faga For For Management 1.3 Elect Director Ronald R. Fogleman For For Management 1.4 Elect Director Cynthia L. Lesher For For Management 1.5 Elect Director Douglas L. Maine For For Management 1.6 Elect Director Roman Martinez, IV For For Management 1.7 Elect Director Daniel J. Murphy For For Management 1.8 Elect Director Mark H. Ronald For For Management 1.9 Elect Director Michael T. Smith For For Management 1.10 Elect Director William G. Van Dyke For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Depleted Uranium Weapons Against Against Shareholder Components AVNET, INC. Ticker: AVT Security ID: 053807103 Meeting Date: NOV 8, 2007 Meeting Type: Annual Record Date: SEP 10, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eleanor Baum For For Management 1.2 Elect Director J. Veronica Biggins For For Management 1.3 Elect Director Lawrence W. Clarkson For For Management 1.4 Elect Director Ehud Houminer For For Management 1.5 Elect Director James A. Lawrence For For Management 1.6 Elect Director Frank R. Noonan For For Management 1.7 Elect Director Ray M. Robinson For For Management 1.8 Elect Director Gary L. Tooker For For Management 1.9 Elect Director Roy Vallee For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management AVOCENT CORPORATION Ticker: AVCT Security ID: 053893103 Meeting Date: JUL 26, 2007 Meeting Type: Annual Record Date: MAY 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H. Mcaleer For For Management 1.2 Elect Director David P. Vieau For For Management 1.3 Elect Director Doyle C. Weeks For For Management 2 Ratify Auditors For For Management CHECKFREE CORP. Ticker: CKFR Security ID: 162813109 Meeting Date: OCT 23, 2007 Meeting Type: Special Record Date: SEP 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Did Not Management Vote 2 Adjourn Meeting For Did Not Management Vote CHICAGO BRIDGE & IRON CO. Ticker: CBI Security ID: 167250109 Meeting Date: NOV 16, 2007 Meeting Type: Special Record Date: OCT 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO APPROVE AND AUTHORIZE THE ACQUISITION For For Management OF THE LUMMUS GLOBAL BUSINESS OF ABB ASEA BROWN BOVERI LTD. BY CB&I OR DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARIES OF CB&I. CLEVELAND-CLIFFS INC. Ticker: CLF Security ID: 185896107 Meeting Date: JUL 27, 2007 Meeting Type: Annual Record Date: JUN 7, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald C. Cambre For For Management 1.2 Elect Director Joseph A. Carrabba For For Management 1.3 Elect Director Susan M. Cunningham For For Management 1.4 Elect Director Barry J. Eldridge For For Management 1.5 Elect Director Susan M. Green For For Management 1.6 Elect Director James D. Ireland, III For For Management 1.7 Elect Director Francis R. McAllister For For Management 1.8 Elect Director Roger Phillips For For Management 1.9 Elect Director Richard K. Riederer For For Management 1.10 Elect Director Alan Schwartz For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: 205826209 Meeting Date: DEC 6, 2007 Meeting Type: Annual Record Date: OCT 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Kornberg For For Management 1.2 Elect Director Edwin Kantor For For Management 1.3 Elect Director Robert G. Paul For For Management 2 Amend Bylaws For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: 261570105 Meeting Date: NOV 28, 2007 Meeting Type: Annual Record Date: OCT 19, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elliot S. Jaffe For For Management 1.2 Elect Director Burt Steinberg For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 10, 2007 Meeting Type: Annual Record Date: MAY 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director J. Bennett Johnston For Withhold Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Bobby Lee Lackey For For Management 1.9 Elect Director Jon C. Madonna For For Management 1.10 Elect Director Dustan E. McCoy For For Management 1.11 Elect Director Gabrielle K. McDonald For Withhold Management 1.12 Elect Director James R. Moffett For For Management 1.13 Elect Director B.M. Rankin, Jr. For Withhold Management 1.14 Elect Director J. Stapleton Roy For Withhold Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director J. Taylor Wharton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management FTD GROUP, INC. Ticker: FTD Security ID: 30267U108 Meeting Date: NOV 14, 2007 Meeting Type: Annual Record Date: SEP 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter J. Nolan For Withhold Management 1.2 Elect Director Robert S. Apatoff For Withhold Management 1.3 Elect Director Adam M. Aron For Withhold Management 1.4 Elect Director John M. Baumer For Withhold Management 1.5 Elect Director William J. Chardavoyne For Withhold Management 1.6 Elect Director Timothy J. Flynn For Withhold Management 1.7 Elect Director Ted C. Nark For Withhold Management 1.8 Elect Director Michael J. Soenen For Withhold Management 1.9 Elect Director Thomas M. White For Withhold Management 1.10 Elect Director Carrie A. Wolfe For Withhold Management 2 Ratify Auditors For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 26, 2007 Meeting Type: Annual Record Date: AUG 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas A. Dattilo For For Management 2 Elect Director Howard Lance For For Management 3 Elect Director James C. Stoffel For For Management 4 Ratify Auditors For For Management JACK HENRY & ASSOCIATES, INC. Ticker: JKHY Security ID: 426281101 Meeting Date: OCT 30, 2007 Meeting Type: Annual Record Date: SEP 17, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry D. Hall For For Management 1.2 Elect Director Michael E. Henry For For Management 1.3 Elect Director James J. Ellis For For Management 1.4 Elect Director Craig R. Curry For For Management 1.5 Elect Director Wesley A. Brown For For Management 1.6 Elect Director Matthew C. Flanigan For For Management 1.7 Elect Director Marla K. Shepard For For Management 1.8 Elect Director John F. Prim For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Approve Executive Incentive Bonus Plan For For Management JACKSON HEWITT TAX SERVICE, INC. Ticker: JTX Security ID: 468202106 Meeting Date: SEP 20, 2007 Meeting Type: Annual Record Date: JUL 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis P. Salvatore For For Management 1.2 Elect Director Michael D. Lister For For Management 1.3 Elect Director Margeret Milner Richardson For For Management 2 Ratify Auditors For For Management JAKKS PACIFIC, INC. Ticker: JAKK Security ID: 47012E106 Meeting Date: AUG 17, 2007 Meeting Type: Annual Record Date: JUL 2, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Friedman For For Management 1.2 Elect Director Stephen G. Berman For For Management 1.3 Elect Director Dan Almagor For For Management 1.4 Elect Director David C. Blatte For For Management 1.5 Elect Director Robert E. Glick For For Management 1.6 Elect Director Michael G. Miller For For Management 1.7 Elect Director Murray L. Skala For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management PARKER-HANNIFIN CORP. Ticker: PH Security ID: 701094104 Meeting Date: OCT 24, 2007 Meeting Type: Annual Record Date: AUG 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda S. Harty For Withhold Management 1.2 Elect Director Candy M. Obourn For Withhold Management 1.3 Elect Director Donald E. Washkewicz For Withhold Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management RESPIRONICS, INC. Ticker: RESP Security ID: 761230101 Meeting Date: NOV 13, 2007 Meeting Type: Annual Record Date: SEP 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas A. Cotter, Phd For For Management 1.2 Elect Director Gerald E. McGinnis For For Management 1.3 Elect Director Craig B. Reynolds For For Management 1.4 Elect Director Candace L. Littell For For Management 2 Ratify Auditors For For Management RF MICRO DEVICES, INC. Ticker: RFMD Security ID: 749941100 Meeting Date: AUG 9, 2007 Meeting Type: Annual Record Date: JUN 4, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dr. Albert E. Paladino For For Management 1.2 Elect Director Robert A. Bruggeworth For For Management 1.3 Elect Director Daniel A. Dileo For For Management 1.4 Elect Director Jeffery R. Gardner For For Management 1.5 Elect Director John R. Harding For For Management 1.6 Elect Director David A. Norbury For For Management 1.7 Elect Director William J. Pratt For For Management 1.8 Elect Director Erik H. Van Der Kaay For For Management 1.9 Elect Director W.H. Wilkinson, Jr. For For Management 2 Ratify Auditors For For Management ULTRAPETROL BAHAMAS LTD Ticker: ULTR Security ID: P94398107 Meeting Date: AUG 8, 2007 Meeting Type: Annual Record Date: JUN 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 TO VOTE FOR, AGAINST OR WITHHOLD FROM For For Management VOTING ON THE APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE YEAR ENDED 31 DECEMBER, 2 REPORT THEREON. APPROVAL OF THE AUDITED FINANCIAL STATEMENTS AND AUDITORS REPORT. 2 RE-ELECTION OF THE DIRECTOR: FELIPE For Against Management MENENDEZ ROSS 3 RE-ELECTION OF THE DIRECTOR: RICARDO For Against Management MENENDEZ ROSS 4 RE-ELECTION OF THE DIRECTOR: JAMES F. For Against Management MARTIN 5 RE-ELECTION OF THE DIRECTOR: KATHERINE A. For Against Management DOWNS 6 RE-ELECTION OF THE DIRECTOR: LEONARD J. For Against Management HOSKINSON 7 RE-ELECTION OF THE DIRECTOR: MICHAEL C. For Against Management HAGAN 8 RE-ELECTION OF THE DIRECTOR: GEORGE WOOD For Against Management 9 TO RATIFY AND CONFIRM ALL ACTS, For For Management TRANSACTIONS AND PROCEEDINGS OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE COMPANY FOR THE FINANCIAL YEAR ENDED 31 DECEMBER, 2 DIRECTORS, OFFICERS AND EMPLOYEES AGAINST ALL CLAIMS. WATSON WYATT WORLDWIDE INC Ticker: WW Security ID: 942712100 Meeting Date: NOV 16, 2007 Meeting Type: Annual Record Date: OCT 1, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Gabarro For For Management 1.2 Elect Director John J. Haley For For Management 1.3 Elect Director R. Michael Mccullough For For Management 1.4 Elect Director Kevin L. Meehan For For Management 1.5 Elect Director Brendan R. ONeill For For Management 1.6 Elect Director Linda D. Rabbitt For For Management 1.7 Elect Director C. Ramamurthy For For Management 1.8 Elect Director Gilbert T. Ray For For Management 1.9 Elect Director John C. Wright For For Management 2 Ratify Auditors For For Management END NPX REPORT Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) TH LEE, PUTNAM INVESTMENT TRUST By (Signature and Title) /s/ James F. Clark James F. Clark Vice President and Assistant Clerk Date August 14, 2008
